 

[tex10-12logo.jpg] 

 

304 INVERNESS WAY SOUTH, SUITE 355

CENTENNIAL, COLORADO 80112

303-962-7267

 

July 16, 2013

 

Mr. Boris Maslov

President

Ener-Core Power Inc.

9400 Toledo Way

Irvine, CA 92618

 

Dear Mr. Maslov,

 

This letter confirms our agreement that Colorado Financial Service Corp.
("CFSC") will act as a nonexclusive placement agent to Ener-Core Power, Inc. a
Nevada corporation ("you' or the "Company") in connection with the proposed
private placement (an "Offering") of unregistered equity or equity linked
securities of the Company ("Securities").

 

Services. During the term of our engagement, we will advise and assist you in
connection with the planning, execution and closing of the Offering. In
connection with the planning, execution and closing of an Offering, CFSC's
services may include, to the extent that you and CFSC agree necessary or
advisable, assisting and advising you with respect to (1) performing valuation
analyses, (2) identifying potential investors acceptable to you and establishing
meetings with such persons or entities, (3) coordinating the process by which
you will select the ultimate investor(s) in the Company, (4) supporting the
Company in its negotiation of the terms and agreements effecting the purchase of
Securities, and (5) rendering such assistance as the Company may reasonably
request. The Company is responsible for compliance with all applicable
securities laws, including the Securities Act of 1933 as well as the preparation
of appropriate offering materials.

 

Any written or oral advice provided by us pursuant to this engagement will be
treated by the Company as confidential, will be solely for the information and
assistance of the Company and its advisors in connection with their
consideration of a sale of securities and purchase of assets and will not be
reproduced, summarized, described or referred to, or furnished to any other
party or used for any other purpose, except in each case with our prior written
consent or as required by law.

 

In addition, and regardless of whether the Offering is consummated, the Company
shall promptly, upon request there for, reimburse CFSC for all reasonable legal
expenses related to due diligence and the preparation, assistance, drafting and
review of various corporate documentation in respect of the Offering, including
those amounts incurred prior to the date hereof. The reimbursement of legal
expenses under this section shall not exceed $2,000 without prior authorization
of the Company.

 

Confidentiality. In connection with the Offering, the Company and CFSC will
provide each other with information that is non-public, confidential or
proprietary in nature. All information about the disclosing party furnished by
the disclosing party to the receiving party or its directors, officers,
employees, agents or representatives, including without limitation attorneys,
accountants, consultants and financial advisors (collectively,
"representatives"), and all analyses, compilations, data, studies or other
documents prepared by the receiving party or its representatives containing, or
based in whole or in part on, any such furnished information is hereinafter
referred to as the "Confidential Information:" provided; that, Confidential
Information shall not include information, which is (i) available to the public
other than as a result of a disclosure in breach of this letter; (it becomes
available to the receiving party on a non-confidential basis from a source other
than the Company. (iii) known to you the receiving party on a non-confidential
basis prior to such disclosure or (iv) required to be disclosed as a matter of
law.

 

 

 

 

The Company and CFSC agree that the Confidential Information will be kept
confidential by them and their respective representatives and will not be
disclosed for a period of two years from the date hereof, without the prior
written consent of the disclosing party.

 

Compensation. In connection with this engagement, you will pay CFSC as follows
according to the following transactions.

 

Equity Financing: For transactions involving investment of equity or
equity-linked transactions: a cash fee of 8% paid to CFSC, the originating
broker. As additional compensation for our services hereunder, you will upon
consummation of the Offering issue to CFSC a warrant to purchase a number of
shares of common stock of the Company equal to 8% of all shares of Securities
placed by CFSC in the Offering at an exercise price per share of $0.75, the
price per share. CFSC may assign any portion of the warrants to its
representatives. The warrant will be immediately exercisable and will contain
the same registration rights with respect to the common stock of the Company
underlying the warrant (or any securities into which the common stock of the
Company may be converted or for which it may be exchanged) as are granted to
investors in the Offering. The warrant will have a cashless exercise provision,
have a term of 5 years from the date of issuance and have such other terms and
conditions as shall be mutually agreed upon. Our fees will be reduced by any
fees payable to other brokers or finders if approved in advance by CFSC in
writing.

 

Subordinated Debt Financing: For transactions involving investment of
Subordinated Debt, the cash fee shall be 2% for acting as placement agent, paid
to CFSC, plus 3% and a warrant equal to 5%, shall he issued to CFSC under the
same terms as pursuant to an equity transaction above. CFSC may assign any
portion of the warrants to any of its representatives.

 

Debt Project Financing: For transactions involving project financing, the cash
fee shall be .5% for acting as placement agent paid to CFSC, plus a cash fee of
1% of the amount of the financing or commitment paid to CFSC with no warrants
for debt project financing.

 

The Cash compensation and the warrant compensation, if any, are together the
"Success Fee."

 

Term. The term of our engagement will begin on the date hereof and continue for
24 months (the "Term"). However, either of us may terminate our engagement
earlier upon 5 days prior written notice. Any earlier termination of our
engagement will not affect your obligation to pay our fees or reimburse our
expenses.

 

If within 12 months following the expiration or earlier termination of our
engagement, you sell equity, equity-linked securities, subordinated debt or
project financing to any investor or lender who purchase or was offered
securities or debt of the Company during the Term, you will pay us the Success
Fee described under "Compensation" above.

 

Indemnification. Because we will be acting on your behalf, you will indemnify us
and related persons according to the indemnification and contribution provisions
in Annex A. Your obligations in Ax A will remain operative regardless of any
termination or completion of our services hereunder.

 

 

 

 

Miscellaneous. We are a full service securities firm and, therefore, we may from
time to time effect transactions for our own account or for the account of our
customers and hold positions in securities or options on securities of the
Company and other companies that may be the subject of our services. This letter
agreement will not limit or restrict our ability to engage in such transactions
with respect to either the Company's securities or any other entity's
securities.

 

We will provide our financial advice, written or oral, exclusively for the
information of your Board of Directors and senior management, who will make all
decisions regarding whether and how pursue any opportunity or transaction. Your
Board of Directors and senior management will base their decisions on our advice
as well as on the advice of their legal, tax and other business advisors and
other factors that they consider appropriate. Accordingly, as an independent
contractor we will not assume the responsibilities of a fiduciary to you or your
stockholders in connection with the performance of our services.

 

This letter agreement, together with the attached agreement on indemnification
and contribution, contains our entire agreement concerning the proposed
transaction and supersedes any prior understandings and agreements.

 

This letter agreement will be binding upon and inure to the benefit of you, us,
each Indemnified Person (as defined in Annex A) and our respective successors
and assigns and nothing herein is intended to confer upon any person, other than
you, us, each Indemnified Person and our respective successors and assigns, any
rights, remedies, obligations or liabilities.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the state of Colorado.

 

Any dispute arising out of or relating to this letter agreement (including any
annex) will exclusively be submitted to an arbitrator for binding and conclusive
resolution. The arbitration shall be in Arapahoe County, Colorado and wilt be
administered by JAMS. The arbitrator will be a former or retired judge selected
from a list of those affiliated with JAMS. The arbitrator will have the
authority to permit discovery and to follow the procedures that he or she
determines to be appropriate. The arbitrator will have no power to award
consequential (including lost profits), punitive or exemplary damages. The
parties will advance the forum fees and other costs of the arbitration equally,
but the arbitrator will have the discretion as part of his or her final award to
apportion some or all of the costs of the arbitration among the parties. The
arbitrator will also have the discretion to direct, as part of his or her final
award, that a party recover some or all of its attorney's fees. You and we
consent to personal jurisdiction and venue in the federal or state courts
located in Colorado for purposes of enforcement of any arbitration award.

 

Any waiver of any right or obligation hereunder must be in writing signed by the
party against whom such waiver is sought to be enforced. Any amendment hereto
must be in writing signed by you and us.

 

SIGNATURE PAGE FOLLOWS

 

 

 

 

After reviewing this letter agreement, please confirm that it is in accordance
with your understanding by signing and returning to us the enclosed copy.

 

Very truly yours,

COLORADO FINANCIAL SERVICE CORPORATION

 

By:       Chester Hebert   Chief Executive Officer

 

Accepted and Agreed as of the date set forth
above: ENER-CORE POWER, INC.

 

By:       Boris Maslov   President

 

 

 

 

Annex A

 

The Company will indemnify and hold harmless Colorado Financial Service Corp.
(CFSC), its affiliates, the partners, directors, officers, agents and employees
of CFSC and its affiliates, and each other person or entity, if any, controlling
CFSC or any of its affiliates (each, an Indemnified Person"), from and against
any third party losses, claims, damages, liabilities or expenses (including
actions, claims or proceedings in respect thereof (collectively, Proceedings")
brought by or against any person, including stockholders of the Company, and the
cost of any investigation and preparation thereof and defense thereof)
(collectively, 'Losses') arising out of or in connection with (i) advice or
services rendered or to be rendered by any indemnified Person pursuant to the
letter agreement, (ii) the transactions contemplated by the letter agreement or
(iii) any Indemnified Person's actions or inactions in connection with any such
advice, services or transactions,-provided, however, that the Company will not
be obligated to indemnify for any Losses of any Indemnified Person that are
determined by a court of competent jurisdiction in a final judgment not subject
to appeal to have resulted solely from the bad faith or gross negligence of such
Indemnified Person. The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company in connection with (i) advice or services rendered or
to be rendered by any Indemnified Person pursuant to the letter agreement, the
transactions contemplated by the letter agreement or (ill) any Indemnified
Person's actions or inactions in connection with any such advice, services or
transactions, except to the extent such liabilities are determined by a court of
competent jurisdiction in a final judgment not subject to appeal to have
resulted from the bad faith or gross negligence of such Indemnified Person. The
Company agrees that in no event will CFSC be liable or obligated in any manner
for any consequential, exemplary or punitive damages or lost profits arising out
of the letter agreement or the services provided thereunder, and the Company
agrees not to seek, or claim any such damages or profits in any circumstance.

 

The Company also agrees to reimburse each Indemnified Person for all expenses
(including fees and expenses of counsel) as they are incurred by such
Indemnified Person in connection with investigating, preparing for or defending
any Proceeding (or enforcing the letter agreement or any related engagement or
commitment agreement), whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to bold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses in such proportion as is appropriate to reflect the relative
economic interests of the Company, its affiliates and its stockholders on the
one hand and the Indemnified Person on the other in the matters contemplated by
the letter agreement as well as the relative fault of the Company, its
affiliates or its stockholders, on the one hand, and such Indemnified Person, on
the other; provided, however, that in no event shall the Indemnified Persons as
a whole be required to contribute an amount greater than the amount of all fees
actually received by CFSC from the Company under the letter agreement.

 

The Company's reimbursement, indemnity and contribution obligations hereunder
shall be in addition to any liability that it may otherwise have and shall inure
to the benefit of any successors, assigns, heirs and representatives of any
Indemnified Person. Solely for the purpose of enforcing the letter agreement,
the Company hereby consents to personal jurisdiction and venue in any court in
which any Proceeding is brought. The provisions of this Annex A shall survive
any termination or other expiration of the letter agreement, the consummation of
any transaction contemplated thereby or the other completion of CFSC's services
with respect thereto.

 

 

 